DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the processing unit in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
ART REJECTION:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,8-13, and 15 is/are rejected under 35 U.S.C. 102)(a)(1) as being anticipated by Sobhany(USPSPUB 2020/0239007).
  -- In considering claim 1, the claimed subject matter that is met by Sobhany includes:
	1) determining at least one estimation parameter, the at least one estimation parameter representing an influencing factor for the capability of the vehicle driver to take over control of the vehicle is met by the driver attention server(130) which receives data indicative of a plurality of parameters of a driver and determines the driver’s state of attention based on the plurality of parameters(see: Sobhany, sec[0021]);
	2)  and determining an estimate on the basis of the at least one estimation parameter by means of a predefined estimation rule, the estimate representing the capability of the vehicle driver to take over control of the vehicle is met by the vehicle control system(115) which may be engaged or disengaged based on a driver falling below a threshold level(see: Sobhany, sec[0018]), which would constitute a predefined estimation rule or driver capability.
  -- With regards to claim 2, 
	1) the estimate comprises a time period in which the driver is expected to take over control of the vehicle in response to a warning signal is met by the predetermined amount of time until a triggering condition is satisfied, thereby allowing the vehicle to be operated in a fully manual mode(see: sec[0018]);
	2) the estimate comprises information on whether within a predefined time period the driver is capable to take over control of the vehicle in response to the warning signal is met by the vehicle control system(115) generating or receiving determination of the drivers state of attention and cause an output based on the determined state(see: sec[0019]).
  -- With regards to claim 3, 
	1) the estimate represents the capability of the driver to take over at least partial control of the vehicle is met by the drivers state of attentiveness causing the control system to engage or disengage partial autonomous mode(see: sec[0018]);
	2)  the driver is expected to have at least partial control of the vehicle if at least one hand of the driver cooperates with a manual steering element of the vehicle or at least one portion of the body of the driver matches a predefined driving position is met by the sensors sensors(112), which measures parameters of the drivers state of attentiveness, including steering wheel sensors which determine if driver is at least partially touching the wheel(see: sec[0013])
	3) the estimate represents the capability of the driver to take over full control of the vehicle is met based on the driver attentiveness being assessed which thereby would allow the vehicle be manually driven; 
	4) the driver is expected to have full control of the vehicle if both hands of the driver cooperate with a manual steering element of the vehicle or if the body of the driver or the at least one portion of the body matches the predefined driving position is met by the sensors tracking a drives gaze or other body part, which would indicate attentiveness to allow vehicle to controlled by the driver(see: sec[0013]).
  -- With regards to claim 5, 
	1) the at least one estimation parameter represents position or distance information on at least one portion of the body of the driver; and the at least one estimation parameter includes position or distance information on one or more of: one or more hands of the driver; a head of the driver; an upper part of the body of the driver; one or more hips or an abdomen area of the driver; one or more eyes of the driver; and one or more eyelids of the driver is met by the parameters monitored by the sensors(112) determining the drivers state based on touch sensors on the steering wheel, along with cameras that track eye gaze thereby indicating that the driver and at least one portion of the body is a specific distance to allow control of the vehicle.
  -- Claims 6 and 8-10 recite subject matter that as discussed in claims 1-5 above.
  -- With regards to claim 11, 
	1) the at least one estimation parameter represents fitness or personal information on the driver; and the at least one parameter includes information on one or more of: drowsiness of the driver; is met by the parameters related to driver’s state of attentiveness(see: sec[0013]).
  -- With regards to claim 12,
	1) determining the at least one parameter comprises: taking at least one image by means of at least one image sensor mounted on the vehicle is met by the sensor(112) including cameras(see: sec[0013]).
  -- Claim 13 recites subject matter that is met as discussed in claim 1 above.
  -- Claim 15 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the non-transitory computer readable medium comprising instructions is met by the vehicle control system including one or more processors, that execute instructions stored in a non-transitory computer readable storage medium(see: Sobhany, sec[0015]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobhany in view of Examiner’s statement of Official Notice.
  -- Claim 14 recites subject matter that is met as discussed in claims 1 and 13 above, as well as:
	1) at least one sensor configured to take at least one image capturing at least a steering element of a vehicle and/or an area in which at least a portion of the driver is expected to be located while the driver is in control of the vehicle is met by the camera tracking the eyes of the driver, which inherently imply that the operator is in the proper position to operate the vehicle.
	The examiner takes Official Notice that in the vehicle operator monitoring art, use of sensors configured to provide three-dimensional image data for the at least one image is well known.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed to incorporate a three dimensional image sensor into the system of Sobhany, since this would have provided the most comprehensive means of tracking and determining driver position and attentiveness in the system.
Allowable Subject Matter
Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687